DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 15-16 and 20-22 are rejected herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
37 CFR 1.132 Declaration 
The second declaration by Dr. Robin Spelbrink, filed 8/03/2021, was considered and is responded to herein. Dr. Robin Spelbrink’s time, education and experience in this matter is appreciated. 
Dr. Robin Spelbrink notes that they are a scientist working for Codperatie Koninklijke Avebe U. (Avebe), the new assignee of the above-listed patent application. 
On 4/16/2021, a first 37 CFR 1.132 declaration was filed, wherein no mention was made to a rejection or objection presented by the office.  The rejections of record were not overcome because as noted in the Office Action, of 6/17/2021, the examiner 

In the After Final Response, of 8/03/2021 a second declaration is provided, stating that the Office seeks further information on the experiments of the experiments presented in the first declaration (Item 2), however, the office did not request said further information.  It is noted that the further information includes methodology, intermediate results, statistics, and supplemental figures that highlight the criticality of particle size if the potato protein product is used in human food. 

Claims
In the Response to Restriction/Election, of 7/22/2019, Applicant chose, without traverse, to elect the method of manufacture group, not the intermediate or final products groups.
The claims being treated are toward “A method for the preparation of a food grade coagulated potato protein concentrate”, and the intended use of the product made, human food, is not claimed.

Experiment
In both the first and second declarations, the method used to make the intermediate coagulated potato protein product was not commensurate in scope of the claims. The experimental method is much narrower that what is claimed, because the claims are open to any method of:
obtaining a potato fruit juice containing coagulated protein, as long any amount of fibers and starch are separated from a potato pulp;
a variety of particle size reduction method, which no process parameters claimed; and
wherein the total glycoalkaloid content is anything less than 100 mg/kg and includes α-solanine and α-chaconine contents.
Items 1-5, of both the first and second declarations, do not represent the full scope of the method steps claimed, therefore the experimental criteria provided is not commensurate in scope.
Also, the product made is not commensurate in scope to the claims coagulated potato protein concentrate, comprising: a total glycoalkaloid content, inclusive of a-solanine and a- chaconine content, of less than 100 mg/kg protein concentrate; wherein 90 % of the coagulated potato protein particles have a particle size of less than 45 pm.





Influence of particle size
Once particles of potato protein are made, the experiment goes on to evaluate and discuss the influence the particle size of the potato protein has when used in a final product, including yogurt and crisp bread.  
Regarding the yogurt, it is noted that that when there is a D90 particle size of 30 µm, 45 µm and 140 µm, grit is not perceived by a panel of 3 people; however at a D90 particle size of 60 and 178 µm grit is perceived.
Regarding the crispy bread, when there is a D90 particle size of 30 µm or 45 µm, a non-sandy mouthfeel is perceived by a panel of 10 people; however, when there is a D90 particle size of 137 µm, sandiness is perceived.

Observations
The second declaration goes on to offer the observation that when the protein samples have a particle size of wheat flour the perceived sandiness is high, therefore particle sizes had to be reduced to avoid a sandy mouthfeel.
Once again, it is noted that the claims are not toward a method of using the product made, however, toward a method of manufacture.
In the rejection of record, it is shown that methods of making potato protein include adjusting the particle size to that of flour (Meuser), wherein flour particles comprising sizes from 1 to 100 µm (ETB).
Meuser further discusses that this size of the particles affect the taste of potato protein isolates (i.e. protein) (see page 450, column 1, first couple paras.). 

Arguments
In the second declaration, it is asserted, that it cannot be learned from Meuser that the particle size of a coagulated potato protein is to be reduced to a D90 of less than 45 um in order to avoid the perception of sandiness in human food. If anything, Meuser teaches away from particle size reduction in order to decrease sandiness, as Meuser teaches sandiness cannot be removed completely.
In response, although Meuser teaches that an unpurified product (sandy product) can be used for limited application, for human consumption, the reference also provides that purified potato protein have many fields of food application (see last 2 para or reference).  Meuser teaches multiple food uses, including baked good without high water content and several types of bread (see the short article as a whole).
Therefore, the sandiness discussed by Meuser is only toward the unpurified product, not the final purified protein. 
The claims do not limit the method to exclude a step of purification or the use or a purified potato protein product.
Further, the claim do not require a specific texture, therefore the matter of grit/texture is not commensurate in scope of the claims.

It is asserted, that the particle size of flour recited in the ETB document (The Engineering Tool Box: Particle Sizes) cannot be taken as a teaching for the particle size at which sandiness no longer occurs. Flour has a different hydration mechanism, and is not perceived as sandy even at much higher particle sizes than 45 um. I believe that the 
In response, the ETB reference is combined with Meuser to show what was known as the particle size of flour, since Meuser teaches that potato protein particles are the size of flour.  The teaching is not applied to impart the use of flour, therefore this argument is not persuasive.

It is asserted, that the teachings in Kemme-Kroonsberg (U.S. Patent No. 6,042,872), similarly, do not direct the skilled person to reduce the particle size of a coagulated potato protein product to less than 45 um, in order to reach a non-sandy potato protein for human food. Kemme Kroonsberg is directed uniquely to coagulated protein products for animal feed. Sandiness is not considered an important parameter in animal feed. Kemme-Kroonsberg does not even refer to sandiness; Kemme- Kroonsberg describes the advantages of the potato feed protein as “improved taste, odour and colour” (column 4, first full paragraph), and as improved “digestibility, odour, taste and acceptance” (column 4, second full paragraph).
Moreover, even if sandiness would be considered relevant for animal feed, then at least the particle size at which sandiness is perceived is different for humans, as compared to different species of animals. 
In response, the claims require the coagulated potato protein is of a food grade.  Kemme-Kroonsberg (K-K) teaches the potato protein is for food (i.e. feed), therefore it is 

Summary
Even though Applicant now amends the claims to include “wherein food having 10% wt. protein from the obtained coagulated potato protein concentrate lack a gritty mouthfeel to humans”, this is a matter of properties achieved in a further method of using the intermediate product made to make a final food product, which might impart some intended use of the intermediate coagulated potato protein product.  Such a claim is not toward the method of preparing the intermediate coagulated potato protein product and the claim is indefinite as discussed below.
As discussed above, Applicant elected, without traverse, the method group, not the intermediate of final product.  The new limitations, discussed above, do not make a distinction over the method of preparation, as they are toward a food which is achieved by a method of using the product made in the method claimed.
The declarations provided have not overcome the rejection/s of record because they are not commensurate in scope with the method claims:
1. the method of making the intermediate coagulated potato protein product used in the experiments provided is not commensurate in scope with the claims; 
2. the claims are toward a broad method of preparing a broad intermediate coagulated potato protein product, wherein the experiments are toward a method of using a coagulated potato protein product that is not commensurate with the claims; 

4. the experiments provided do not overcome the rejections of record because they do not show how the grounds for obviousness is improper; and 
5. Applicant provides one run yogurts having 90 % of said particles have a particle size of less than 45 pm, a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  Further the range claimed is 90 % of said particles have a particle size of less than 45 µm, and the experiment shows that  90 % of said particles have a particle size of 45 µm (outside the range claimed) is not sandy.  This means that the results are not due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

On the matter of grit, one in the art would understand that foods with grit are very desirable, including: crumb coatings, course ground nuts, seeds, rock salt, granulated sugar, fresh ground pepper, semolina cookies, shortbread, bacon crumbles and sprinkles to name a few, many of which are known to be used in yogurt or breads.  Applicant may desire a non-gritty texture in a final food product made by using the claimed coagulated potato protein, however, said final food products are not toward a method of manufacturing an intermediate food product.



Further, in the modified teaching below, Meuser teaches the use of purified potato protein to overcome a grit texture in the final product made (see last 2 para or reference); and the modified teaching, in K-K, provides a step of purification, therefore it would be reasonable to expect that the potato protein made will not impart grit to food it is used in.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 appears to have the wrong claim identifier, as it have been examiner throughout prosecution, and no reason for withdraw is presented.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In claim 1, it is unclear as to how the claim “wherein food having 10% wt. protein from the obtained coagulated potato protein concentrate lack a gritty mouthfeel to humans” further limits a method for the preparation of a food grade coagulated potato protein concentrate, because said limitation is toward the a property of a final product that must be made by a further method of using the food grade coagulated potato protein concentrate made in claim 1.
Claim 22 has a similar problem.

In claims 1 and 22 it is also unclear as to what said 10 wt% of protein is toward. Is it 10 wt% of the coagulated potato protein concentrate or a protein component from the coagulated potato protein concentrate?  Since the protein content of the coagulated potato protein concentrate is not claimed, it is unclear as to how much of the coagulated potato protein concentrate is needed to make 10 wt% protein.  Is there 10 wt% of protein in the food composition as a whole, wherein the 10 wt% protein, is only from coagulated potato protein concentrate, or something else.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 15-16 and 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB and Klein.
‘727: FR2256727: Fluids recovering potato protein from amniotic liqs. - by flocculating with nascent sulphur dioxide; publication date: Aug. 01, 1975.

K-K: Kemme-Kroonsberg: US6042872A, published March 28, 2000.

Meuser:  Potato Protein for Human Use; Journal of the American Oil Chemists Society, 1979, Vol. 56, p. 449. ISSN: 0003-021 X. 

ETB: The Engineering Tool Box: Particle Sizes; published online at least by March 13, 2016 at: https://web.archive.org/web/20060313144016/https://www.engineeringtoolbox.com/particle-sizes-d_934.html

Klein: DE 4429787 A1; UBLICATION DATE: 29-Feb-1996.




Independent Claim 1
‘727 teaches a method for the preparation of a food grade coagulated potato protein concentrate (Line Starting (LS): “According to the invention,…”), comprising:

a) Obtaining a potato fruit juice from a potato pulp
‘727 teaches obtaining a potato fruit juice from a potato pulp, by separating fibers and starch from a potato pulp, wherein a potato fruit juice containing potato 

b) Treating the potato protein 
‘727 teaches treating the potato protein in the potato fruit juice by adjusting the pH to an acidic value and by heating (LS: ​As a result, such proteins are found which originate from potato red water and have been separated therefrom in the form of floc obtained by the action of a physical agent (for example heat) or chemical (e.g., an acid)…” and paras. thereafter); wherein the protein is a coagulated potato protein slurry containing particles of coagulated potato protein (LS: ​This protein represents the substantially coagulable fraction”).

c) Reducing the protein/glycoalkaloid content
‘727 teaches reducing the solanine (i.e. glycoalkaloid) content to less than 150 mg/kg by washing the suspended coagulated protein with acidic water and heating, wherein the coagulated potato protein is re-suspended in the presence of one or more acids, preferably in a solution containing 0.05-5% of the acid/s and the suspension is heated to 30 - 120 °C, preferably to 100 °C, for a time period of 15 minutes to 8 hours in which a reduction of the amount of solanine to about 100 mg/kg (LS: “As a result…”) requires 30 to 60 minutes and longer times can make it fall to 20 mg/kg (LS: ​“In order to do this, it is first possible…” and the couple paras. thereafter), which encompasses the claim of less than 100 mg.kg protein concentrate.


d) Actively reducing
‘727 provides a step of drying the coagulated potato protein slurry, wherein a dried matter coagulated potato protein concentrate is obtained (LS: “Drying on steam-heated drums …” and “The aforesaid flocculate is then dried…” ); 
followed by a step wherein the proteins which originate from the potato water and have been separated and are in the form of a coarse powder-reject powder with a sieve size (LS: As a result, such proteins…) , which provides one of skill with a reasonable expectation that a dried matter coagulated potato protein concentrate is obtained, then followed by a step of sieving, as claimed, as claimed.

‘727 teaches actively reducing the powder (LS: “We therefore find such proteins…”) particle size of the potato protein particles by physical means in such a way that a coagulated potato protein concentrate is obtained in which has a particle size (LS: “​As a result, such proteins are found which originate from potato red water and have been separated therefrom…”).





‘727 does not discuss that 90 % of said powder particles have a particle size of less than 45 µm.  
K-K also teaches methods of making a dried heat coagulated potato protein product by heat treating the potato juice to coagulate the proteins, and further provides, washing the coagulum with aqueous solutions comprising inorganic acid, wherein the dried potato protein material can then be ground to any desired particle size (4, 3+).  Absent a showing of criticality, the taught particle size range encompasses the claimed range because any size encompasses that 90 % of said particles have a particle size of less than 45 µm.
For specificity, Meuser also teaches methods of making potato protein and how particle size is adjusted to that of flour, and how this size of the particles affect the taste of potato protein isolates (see page 450, column 1, first couple paras.). Then, ETB teaches that it is known for flour particles to have the size of from 1 to 100 µm.
For further specificity, Klein also teaches methods of making food grade coagulated potato protein for use in food (Title; LS: “A satisfactory solubility…”, on pg. 2; and toward the bottom of pg. 3), wherein the particle size of the protein is reduced by mechanical means (3rd full para. on pg. 3) wherein 90% of the particles have a size of <20 µm (1st full para. on pg. 3).
Therefore, reasoning to consider the combination of K-K, Meuser, ETB and Klein is that K-K provides that methods of making dried potato protein material, include steps of reducing the potato protein particles to any desired size; Meuser 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato protein particles by a step of reducing their size, as ‘727, to include that the potato protein particles are reduced to having a particle size wherein 90 % are less than 45 µm, as claimed, because the combination of K-K, Meuser, ETB and Klein illustrates that the art finds that methods of making dried potato protein material, include steps of reducing the potato protein particles to any desired size (K-K); wherein a desired size is the same as flour (Meuser), wherein  flour has a particle size of 1 to 100 µm (STB), and coagulated protein particles are known wherein 90% of the particles have a size of less than 20 µm (Klein) which encompasses 90 % of said particles have a particle size of less than 45 µm.
The teaching above provides actively reducing the particle size of the potato protein particles in the slurry by physical means in such a way that a coagulated potato protein concentrate is obtained in which 90 % of said particles have a particle size of less than 45 pm, wherein reducing the particle size of the potato protein particles comprises ii) drying of the coagulated potato protein slurry, wherein a dried matter coagulated potato protein concentrate is obtained, followed by sieving of said dried coagulated dried matter protein concentrate, as claimed.


Total glycoalkaloid content (cont.)
The modified teaching, in K-K, provides glycoalkaloids are composed of carbohydrates that are glycosidically linked to an alkaline aglycone, which in potato protein products, solanine and chaconine give rise to poisoning symptoms when ingested by humans or animals. Therefore, it is undesirable for the total glycoalkaloid content of food to be too high (Summary)
A step of purification/removing occurs in an aqueous medium (i.e. slurry), wherein the potato protein material can subsequently be dried to have a preferred total glyco-alkaloid (TGA) content of below 250 mg/kg (calculated on dry substance), and beneficially imparts improved taste, aroma and color (4, 4+), which avoids glycoalkaloid poisoning.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coagulated potato protein, including a step of reducing the total glycoalkaloids in a slurry through purification, as the modified teaching above, to include the total glycoalkaloid content comprising α-solanine and α-chaconine in the coagulated potato protein slurry is reduced to less than 100 mg/kg protein concentrate, as claimed, because K-K illustrates that the art finds that encompassing amounts of total glycoalkaloid content comprising α-solanine and α-chaconine in a coagulated potato protein slurry that has been dried, to beneficially imparts improved taste, aroma and color and solves the problem of glycoalkaloid poisoning.



Intended use
It would be reasonable for one in the art to expect that similar compositions have similar intended use and functionality/properties, including: wherein food having 10% wt. protein from the obtained coagulated potato protein concentrate lack a gritty mouthfeel, to humans, as claimed.
Further, since the modified teaching, in Meuser teaches the use of purified potato protein to overcome a grit texture in the final product made; and, in K-K, provides a step of purification, it would be reasonable to expect that the potato protein made will not impart grit to food it is used in.

Dependent claims
As for claim 2, ‘727 teaches that the potato water (i.e. juice) is adjusted to a pH of 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) wherein pH is adjusted (LS: “​To adjust the pH…”) and the total glycoalkaloid content is reduced in a washing step wherein the amount of solution used is sufficient to result in a suspension at about 10% solids (LS: “In order to do this…”), wherein the protein is recovered by filtration (LS: “​Finally, the protein can be recovered by filtration…”) comprising dewatering of the coagulated potato protein slurry (LS: “​In order to do this…”, where it is noted that floc or dried protein is delivered) and subsequent addition of water to use the protein (LS: “​In order to do this…”, where it is noted that, a suspension medium and acid is applied), wherein said washing step is performed one or more times (e.g. to produce floc, then to remove the glycoalkaloid content).  

‘727 teaches that the pH of the protein slurry is adjusted to 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) and also how to adjust the pH of the slurry for the desired amount (LS: “To adjust the pH, …”), using an aqueous solution containing from 0.05 to % of said acids (LS: “In order to do this,…”) wherein the heating of the protein slurry is 30 to 120 °C (LS: “In order to do this,…”), which encompasses for 20- 150°C, as claimed.  ‘727 is not explicit about the second protein slurry, the one used for removing the glycoalkaloid content, has a pH of 2-7, however, the teaching as discussed above makes obvious such a step by teaching the amount of acid used, how to adjust pH and further providing that the exact duration is a function of the solvent, and the final content of glycoalkaloid is a function of the selected acid and its concentration (LS: “In order to do this…”).

As for claims 5 and 15-16, since homogenization is optional and has not been selected for examination, the limitations claimed do not distinguish over the rejection above.

As for claim 6, ‘727 provides drum drying (LS: “Drying on steam-heated drums …”). The modified teaching, in Meuser, provide a step of spray drying (2nd full para. on pg. 450).   
 



As for claim 7, ‘727 teaches reducing the glycoalkaloid content to less than 150 mg/kg by washing the suspended coagulated protein with acidic water and heating, wherein the coagulated potato protein is re-suspended in the presence of one or more acids, preferably in a solution containing 0.05-5% of the acid/s and the suspension is heated to 30 - 120 °C, preferably to 100 °C, for a time period of 15 minutes to 8 hours in which a reduction of the amount of solanine to about 100 mg/kg (LS: “As a result…”) requires 30 to 60 minutes and longer times can make it fall to 20 mg/kg (LS: ​“In order to do this, it is first possible…” and the couple paras. thereafter), which encompasses the claim of less than 50 mg/kg protein concentrate.

As for claim 9, the modified teaching above, step d), provides particle sizes that encompass wherein 90 % of the particles in said coagulated potato protein concentrate have a particle diameter of less than 35 µm.

As for claim 10, ‘727 teaches that the washing step is performed by dewatering the coagulated potato protein concentrate to a dry matter (DM) of about 40 percent dry matter (LS: “The separation on a centrifugal decanter…”), which encompasses the claimed 20-60%.
The modified teaching, in K-K, provides a second step of washing, wherein the dried protein or wet cake is purified by such a treatment, wherein the dried protein is mixed with water (3, 50+). 


K-K teaches that the wet cake has 20 to 60 wt% dry matter protein, which means the balance encompasses that it has been mixed with water to the claimed protein concentration of 1-30% w/w.

As for claim 21, see the discussion above toward particle size in the Actively Reducing section above, which provides particle sizes which encompass the claim wherein 90 % of the particles have a diameter of less than 35 µm.  

As for claim 22, it would be reasonable for one in the art to expect that similar compositions have similar intended use and functionality/properties, including: wherein meatballs having 10% wt. protein from the obtained coagulated potato protein concentrate lack a gritty mouthfeel to humans, as claimed.











Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB and Klein, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-22 above, further in view of Bergthaller.
Bergthaller: Potato Starch Technology; Starch/ Stärke  51 (1999) Nr. 7, S. 235–242.

Claim 2 requires washing more than one time, which ‘727 does not discuss.
Bergthaller also teaches about potato proteins (section 3.7) and further provides that potato mill starch passes de-sanding hydroclones prior to starch refinement, wherein the de-sanded mill starch streams contain soluble proteins and impurities that are removed by several washing stages to meet quality requirements for protein and sensorial properties (Tab. 1) [11]. See section 3.7.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato proteins, as in the modified teaching of ‘727, to include washing more than one times, as claimed, because Bergthaller provides that multiple washings provide the benefit of removing impurities. 









Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB, Klein and Bergthaller, as applied to claim 2 above, further in view of Aly.
Aly: Dissertation: Controlled Wash Water Injection to the
Hydrocyclone Underflow; Friedrich-Alexander University Erlangen-Nuremberg; published 4/05/2009

As for claim 3, the teaching above provides the use of hydrocyclones in the washing step, however, does not discuss the details of washing with hydrocyclones.
Aly also teaches methods of washing with hydroclones (ti.) and further provides that washing with hydroclones is stabilized by controlling the water injection (ab.) wherein water is injected in a counter flow (see section 4.1, 4th bullet item), for the benefit of a greater washing effect with reduced water consumption (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods washing with hydrocyclones, as the modified teaching above, to include the details of washing with hydrocyclones, such as injecting fresh water in a counter flow, as claimed, because Aly teaches benefits to washing with hydrocyclones to injecting a fresh water in counter flow, include a greater washing effect with reduced water consumption.
The modified teaching, in Aly, does not explicitly state the injected water is fresh, however, in this specific case the various permutations of types of water in the generic are so small (fresh or used) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of washing with hydroclones by injecting water, as the modified teaching above, to include the specifically claimed type, fresh water, as claimed, because in this specific case the various permutations of types of water in the generic are so small (fresh or used) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See: MPEP 2144.08.II.4













Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB and Klein, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-22 above, further in view of Bergthaller, Oosten and Farghaly.
Oosten: Ultra Filtration of Potato Juice Results in High Yield of Protein; Die Starke 28. Jahrg. 1976 I Nr. 4.

Farghaly: Controlled wash water injection to the hydrocyclone underflow; Minerals Engineering 23 (2010) 321–325

The reference of Bergthaller as cited for the reasons as discussed in the rejection of claims 2-3 above, is incorporated herein.
The modified teaching, in Bergthaller, provides multiple hydroclone washing steps, as claimed.

The modified teaching does not discuss the amount of water used, only that it can be reduced.
Oosten also teaches methods of making potato protein from potato juice (ti.) and further provides that the total amount of water used is reduced to 450 liters per total amount of potatoes used, or less (top of col. 2, on pg. 136), which encompasses the claimed amount of water consumption during a washing step of 1-60 kg/kg DM protein concentrate.  
Also, Farghaly teaches that water consumption of washing with hydroclone should be minimized and shows that it is result effective based on injection velocity, number of injections, and the injection diameter (see Table 1 and the discussion above it).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato protein, as the modified teaching of ‘727, to include that the amount of water consumption during said at least one washing step is 1-60 kg/kg DM protein concentrate, as claimed, because 
Oosten illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making potato protein. See MPEP 2144.07; 
it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the water consumption of a step of washing used in the modified teaching above in view of Farghaly, through routine experimentation, to impart the about of water desired for the process of washing because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness; and
it would be reasonable for one of skill in the art to expect that the same amount of water consumption would apply to each of multiple steps of washing, including each of two or more washing steps, as claimed. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser, ETB and Klein, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-22 above, further in view of Giuseppin (9,480,277).
As for claim 20, ‘727 teaches that the washing/reducing step is performed by dewatering of the coagulated potato protein slurry (LS: “​In order to do this…”, where it is noted that floc or dried protein is delivered) and subsequent addition of water to use the protein (LS: “​In order to do this…”, where it is noted that, a suspension medium and acid is applied), wherein said washing step is performed one or more times (e.g. to produce floc, then to remove the glycoalkaloid content).  
‘727 teaches that the pH of the protein slurry is adjusted to 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) and also how to adjust the pH of the slurry for the desired amount (LS: “To adjust the pH, …”), using an aqueous solution containing from 0.05 to % of said acids (LS: “In order to do this,…”) wherein the heating of the protein slurry is 30 to 120 °C (LS: “In order to do this,…”), which encompasses for 20- 150°C, as claimed.
This provides the claim of wherein the total glycoalkaloid content comprises is reduced in a at least one washing step comprising dewatering of the coagulated potato protein slurry and subsequent addition of water, wherein said washing step is performed one or more times, and makes obvious how to make a pH adjustment each time where the protein slurry is from 3.0-5.5.

The modified teaching, in Meuser, provides to spray dry the potato protein.


Giuseppin also teaches methods of making potato protein (5, 45+) wherein the spray dry step includes heating with a product temperature of 60 to 90 °C  (6, 10+), which encompasses the claim of heating to 50-150°C.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making spray dried potato protein, as the modified teaching of ‘727, to include the temperature of the product being spray dried, as claimed, because Giuseppin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making spray dried potato protein. See MPEP 2144.07.

Response to Arguments
It is asserted, that the clause added to claims 1 and 22 seek to further align the claims with the evidence of the Declarations, and hence places the claims in better condition for consideration on appeal. 
In response, Applicant chose not to elect the product claims, including intermediate or final products in their election of the method of manufacture in the Response of 7/22/2019.  Therefore the matter of the intended use of the product made by the claimed method are obvious, and the Affidavit toward intended use of product made by a narrower method that that claimed to achieve a different product that that claimed, are not commensurate with the claimed method itself, and this opinion is not persuasive. 

It is asserted the Office appears to disregard the feature of particle size because, in a product claim, it is not critical to any measurable physical features. However, in the current method, it is critical to achieving a product that humans would want to eat. 
In response, the claims are toward a method of making a food grade product, not a food grade product for humans, therefore this argument is not persuasive.
Further, the rejection of record, currently or previously has never disregarded particle size and applied the combination of K-K, Meuser and ETB to illustrates what is known and desirable.

It is asserted, that the primary reference Freres (filed in 1974) also discloses use of potato protein for human food, among many other types of use (e.g., animal feed, human food, glues and packaging, construction materials, paper industry and soil enrichment). As described in the previous response, Freres, when discussing human food, mentions that the potato protein provides "texture." This probably means that it recognized the problem with grittiness but hoped there was some context in which it might be useful in human food. Or, Freres may not have recognized the grittiness problem described Meuser in 1979. If so, the seemingly intractable problem was nonetheless well understood by the time that the priority filing for the current application was filed (Feb. 2, 2016). 
In response, Applicant’s opinion on what Freres probably means regarding texture, is appreciated, however, no evidence is provided to support this.

Further, on the matter of grit, one in the art would understand that foods with grit are very desirable, including: crumb coatings, course ground nuts, seeds, rock salt, granulated sugar, fresh ground pepper, semolina cookies, shortbread, bacon crumbles and sprinkles to name a few, many of which are known to be used in yogurt or breads.  Applicant may desire a non-gritty texture in a final food product made by using the claimed coagulated potato protein, however, said final food products are not toward a method of manufacturing an intermediate food product.

It is asserted, that the K-K document is completely focused on the production of animal feed, in which a pleasant mouthfeel for the consumer, i.e. the animal in question, is by far less important, even irrelevant, compared to human consumption of food. Therefore, this document must be regarded to be of low relevance when it comes to the obviousness question. Further, K-K states at 4:14-16 that the "obtained wet potato protein material can subsequently be dried and, if desired, be ground to the desired particle size." It does not disclose or suggest anything about what may be a desired particle size in this context.
In response, 	the modified teaching in view of the claims is toward a food product, therefore the argument toward animal feed is not persuasive.


Data reported by Ohh et al. (1983), Healy et al. (1994), and Wondra et al. (1995a) suggest a diet particle size of 700 pm as optimal when considering milling energy cost, growth performance, stomach morphology, and nutrient digestibility. [page 184, bottom left column to top of right column]   Moreover, although it is recognized that reduction of particle size may increase digestibility, it is also considered generally known that too small particles should not be used in animal feed: [A] reduced particle size may cause increased stomach ulceration and increase the size of the mucin granules in the crypts in the intestinal tract (Brunsgaard, 1998; Hedeman et al., 2005). A particle size of 400 to 600 pm is most often used in practical swine production... [page 192, bottom left column]. Further, according to ciab.expert/articles/the-correct-size-of-the-feed-particles-for-pigs- and-poultry/ ("CIAB", a 2013 overview that is attached'), a particle size of 500 - 700 microns is broadly applicable, and not limited to swine feed. According to the said article, although a reduction of particle size may increase digestibility, this comes at the risk of stomach ulcers, and also decreases feed efficiency, and thus reduces productivity of feeding. Accordingly, what one of skill recognizes from the K-K in view of the art is the "desired particle size" for use in K-K's animal feed context is 500 - 700 microns. 
In response, the matter at hand is not what the size a pig’s food should be.  The claims require a potato protein to have particular particle size and K-K is clear that the potato protein materials (used to make feed) can be ground to any desired particle 

It is asserted, that the tertiary reference, ETB, provides an overview of particle sizes of various objects, as important from the point-of-view of considering the size of "contaminants and particles". Among the 65 highly disparate items listed, the chart recites that "Milled Four, Milled Corn" has a size of 1-100 microns. ETB does not however indicate what measure is referred to. Absent further definition, the skilled person would likely interpret the term "particle size" as referring to "average particle size". The record in this prosecution presents evidence that in literature focusing on wheat flour, i.e., literature reflecting actual expertise in flour, the size can be "more than 140 pm for 90 % of particles" or a 1 2013 dating for the article found at the parent link at ciab.expert/articles/feeding/ (Feeding - Centre for improvement animal breeding Ltd, "Feeding", attached, see p. 6) distribution including all of <10 microns to 300 microns. The d90 of flour cannot be extracted from ETB (and according to the solid evidence in the record, is 140 um, far outside the claimed range). 
In response, this is a piecemeal analysis of the rejection that merely picks apart the reference, because the particles size is made obvious for the reasoning that the combination of K-K, Meuser and ETB is that K-K provides that methods of making dried potato protein material, include steps of reducing the potato protein particles to any desired size; Meuser provides reducing the potato protein particles to a 
As for the range of from 1 to 100 µm, as taught by ETB, this does encompasses the claim of 90 % of said particles have a particle size of less than 45 µm because it allows for 100% of the particles being at any point in said range, including at less than 45 µm.  

It is asserted, that the Applicant's objective evidence on this matter, being from literature focused on wheat flour, is far more credible than the Office's ETB chart. The Office is required under MPEP §2145 " to weigh the proffered evidence and arguments." Moreover, "Office personnel should avoid giving no weight to evidence submitted by applicant, except in rare circumstances." Since clearly the Applicant's evidence is more credible, there is no basis in this record to conclude that a "desired particle" size for wheat flour is less than 45 microns, and particularly that 90% of the particles are less than 45 micron. 
In response, Applicant alternate reference is considered, however, found to be an alternate point of view, not the only reference applicable.

It is asserted, that the ETB chart is clearly considering substances from a hazard perspective. One consequence is it focuses on sizes that are hazardous. Another is that it recites ranges where there may be particles in amounts of consequence. The limit to 
In response, ETB clearly shows that at the time flour particles were known to be from 1 to 100 microns, therefore this argument is not persuasive.

It is asserted, that flour is a very different product from potato protein. Wheat flour has very distinct milling properties and chemical content, such that what might be desirable for flour has little relation with coagulated potato protein. As evidenced in the accompanying Declaration under Rule 1.132 of Dr. Robin Spelbrink, wheat flour, because of its high hydration, is non-gritty at a D90 value of 140 micron. The particle size of flour is a meaningless guide to the particle size of coagulated potato protein. 
They are not the same thing, nor particularly related. Thus, ETB, besides being ambiguous as to its subject matter ("Milled Four, Milled Corn"), and besides being factually inaccurate as reflected in literature actually directed to wheat flour, does not teach anything about the relevant sizing of coagulated potato protein. In other words, it 2 Whole wheat flour has, in 100 g: 13.2 grams protein, 72 g carbohydrates, 0.4 g sugar, 10.7 g fiber, 2.5 g fat, or 13% protein, 73% carbohydrates, 0.4% sugar, 11% fiber, 3% fat (see www.healthline.com/nutrition/foods/wheat#nutrition) teaches nothing about what the K-K document might have meant by the "desired particle size." 
The Office asserts that potato material can be ground to any particle size including that of flour. That is however beside the point; the question is to what particle 
In response, the modified teaching provides that the food ingredient, a potato protein material can be ground to encompassing sizes, therefore this argument is not persuasive.

It is asserted, that Applicant's discovery should be considered an important insight. 
In response, Applicant's discovery regarding particle size is toward a property of a final food made in a process of using the potato protein product after its method of manufacture of the current claims.  If there is some discovery about the method itself, the individual process steps or their process parameters that Applicant would like considered, please introduce this in the next response and it will be considered.

It is asserted, that the quaternary reference, Meuser discusses risk factors associated with the use of a potato protein for human consumption. Meuser discloses coagulating of a potato protein and obtaining of a protein concentrate containing horny protein particles. Further, Meuser shows that the horny protein particles are responsible for an impression of "sandiness" when the protein concentrate is being consumed (page 450, see first, second and third paragraphs). Furthermore, Meuser demonstrates that the impression of "sandiness" could not be completely removed even when the protein particle size has been reduced to that of flour particles. Meuser states (at 450): 

In other words, Meuser teaches that the goal of removing sandiness cannot be reached. 
Even if the skilled person would grind to the particle size of flour, then according to Meuser, gritty mouthfeel cannot completely be removed. And grinding to the particle size of flour (even if considered determinate, as "the particle size of flour" according to ETB is 1 - 100 micron, but it is unknown whether this is d90 or average, or another expression for particle size) would not even be sufficient, given that the present results show that the particle size should be a d90 of less than 45 micron, and not "1 - 100 micron" as provided for in ETB. 
	It response, the examiner does not agree, therefore Applicant may want to seek a Pre-appeal or an Appeal for another opinion.

It is asserted, that it could not have been foreseen, based on K-K or Freres, that for acceptable application of a potato protein product in human food product, the particle size must be as recited in claim 1. Thus, starting from Freres, which teaches a coagulated protein product of larger particle size, which may be used for various purposes (human food, animal feed, but also the paper industry, preparation of adhesives and soil enrichment, see page 11 of Freres), it could not have been foreseen based on K-K that the particle size of a coagulated protein product for use in human food must be as recited in claim 1. ETB is not relevant to a coagulated protein product (and factually in error). Meuser teaches that the goal of removing sandiness cannot be 
It is not obvious, based on any of the recited documents that the particle size at which gritty mouthfeel of coagulated potato protein is avoided in human food, is a d90 of less than 45 micrometers. Freres teaches larger particle size, and Meuser, with or without ETB, teaches that gritty mouthfeel cannot completely be avoided, even if grinding to the particle size of flour. It is therefore not obvious that gritty mouthfeel can be avoided for a coagulated potato protein product, by applying a d90 of less than 45 micrometer. 
In response, the claims are toward the method for the preparation of a food grade coagulated potato protein concentrate.  The modified teaching provides the method claimed and product made that is claimed, therefore ti would be reasonable to expect that said product made by said claimed process would have similar intended use, including its properties or function, wherein food…, as claimed.

It is asserted, that aside from the effect of the decreased particle size on mouthfeel, it is furthermore noted that Freres does not teach the quantity of 
As previously argued and evidenced (with the previous enclosures of the Rastovsky and Sinden references), the quantity of solanine in Freres does not reflect 
the total quantity of glycoalkaloids. Thus, there is no basis in the cited art to infer that Freres teaches the low amount of glycoalkaloids that Applicant surprisingly obtains with the recited method. 
In response, please see the modified rejection above, necessitated by said amendments.

It is asserted, that specific replies to Office Action at pages 6 and 32-34 the Office states how it believes that the Applicant's previous response fell short of demonstrating patentability. Enclosed herewith is a Second Declaration of Dr. Robin Spelbrink that responds to the assertions that Applicant's evidence is insufficient, and provides further information on methodology, intermediate results, statistics, and 
At p. 6 of the Office Action, the Office states: In response, although the information provided is appreciated, the data therein may provide a marketing advantage, however, does not distinguish patentability, because the matter of particle size and methods to reduce particles are long and commonly known. However, Meuser shows that one of skill would not have expected that grittiness could be removed, no matter what amount of processing was applied. Thus, there was no reasonable expectation of removing the grittiness from this product, and accordingly no motivation to conduct such costly further processing. 
	In response, please see the detailed response to both declarations above.  
On Meuser: the reference teaches the use of purified potato protein to overcome a grit texture in the final product made (see last 2 para or reference); and the modified teaching, in K-K, provides a step of purification, therefore it would be reasonable to expect that the potato protein made will not impart grit to food it is used in.

It is asserted, that the material processed according to the invention can be used in human food without making it unpleasant. 
In response, the claims are not toward final products made with the [potato protein ingredient, therefore this argument is not persuasive.


In response, a proper showing of unexpected results has not been provided to the office.

It is asserted, that the Affidavit shows that a D90 value of 60, 137 or 178 has a grittiness that humans object to, while a D90 value of 30 and 45 does not have grittiness. The art provided by the Office, Meuser, teaches that the goal of removing sandiness cannot be reached. Applicant respectfully submits that criticality has clearly been shown. 
The Affidavit filed April 19, 2021 details the source of the coagulated potato protein, the D90 values, and the glycoalkaloid content. This is exactly what is claimed. It also details the method of milling (dry milling and sieving as in the specification), and the method of measuring D90 (low angle laser light scattering as in specification). Nonetheless, in an effort to advance prosecution, the Second Declaration of Dr. Robin Spelbrink filed herewith provides further information on methodology, intermediate results, statistics, and supplemental figures that highlight the criticality of particle size if the potato protein product is used in human food. 
In response, please see the response to the declaration above.

It is asserted, that the Second Declaration further includes further observations by someone expert in the art. At p. 32, the Office states: Also the criteria for establishing 
most important aspect of the test is that it is conducted with blinding, as described in the Affidavit. The panel did not know the identity of the products being eaten. 
Applicant respectfully submits that the methods satisfy industry standards, and are reproducible. The concept of gritty in the food art is well-understood by those skilled in the art. Although grittiness is to some extent dependent on the consumer's mouth (as is true for any sensory attribute), it is common general knowledge that sensory attributes of food can be expressed based on average perception, as analyzed by taste panels, which are applied here. It is also generally known that the grittiness perception of humans can generally not be predicted on the basis of utility in animal feed. Tasting panels are an appropriate and established means of judging whether or not a gritty mouthfeel is present.   
In response, “Laboratory methods for sensory food analysis” shows eleven chapters, discussing criteria of sensory food analysis, including details on: factors influencing sensory measurements; physical facilities; sample preparation; the selection of the panelists, experimental design, statistical tests, discriminative tests, descriptive tests, affective tests, and the sensory analysis report.  Applicant provides none of the 

It is asserted, that the Experimental Detail report attached to and incorporated into the Second Declaration provides further detail on sensory testing. At p. 33, the Office states: The actual steps carried out, the materials employed, and the results obtained should be spelled out. Nothing concerning the work relied upon should be left to conjecture. As noted above, this has not been provided. 
	However, the Office is asked to provide a legal precedent for providing detail not needed to reproduce the experiment. As with a specification, that which is well known need not be described. Moreover, the detailed chemical makeup is immaterial to the invention. The invention turns on D90 and glycoalkaloid content. Applicant respectfully submits that the Office is requiring more than the law requires. The MPEP does not appear to mandate or recommend providing such irrelevant heightened detail. 
	In response, MPEP 716.02 provides much detail on Applicant’s burden to establish their results are unexpected with statistical and practical significance.  At this point in time a showing of unexpected results has not been provided to the office.  The declarations provided to overcome obviousness rejections hinges on taste tests, however, the tests of one experiment only includes three panelists, there is nothing significant shown, as only single tests are run.  Applicant hinges there results solely on taste testing, however, provides no criteria as to how the establish the taste test, who the panel is made up of, etc.  Then the design of the experiments are not commensurate with the full scope of the claims, including all of the embodiments 

The experimental design is very important and must be toward the scope of the claim.   In this case that means a method of manufacture, not a product.
The declarations provided have not overcome the rejection/s of record because they are not commensurate in scope with the method claims:
1. the method of making the intermediate coagulated potato protein product used in the experiments provided is not commensurate in scope with the claims; 
2. the claims are toward a broad method of preparing a broad intermediate coagulated potato protein product, wherein the experiments are toward a method of using a coagulated potato protein product that is not commensurate with the claims; 
3. the properties of a final product are not commensurate in scope with a method of making an intermediate product, further it would be reasonable to expect that a similar product made by a similar method would have a similar intended use;
4. the experiments provided do not overcome the rejections of record because they do not show how the grounds for obviousness is improper; and 
5. Applicant provides one run yogurts having 90 % of said particles have a particle size of less than 45 pm, a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  Further the range claimed is 90 % of said particles have a particle size of less than 45 µm, and the experiment shows that  90 % of said particles have a particle size of 45 µm (outside the range 

It is asserted, that in the interest of advancing prosecution, the Second Declaration includes further information on methodology, intermediate results, statistics, and supplemental figures that highlight the criticality of particle size if the potato protein product is used in human food. At p. 33, the Office states: The results of the test performed on the invention as claimed: This was not provided, as the testing was not toward the invention as claimed, however, a method of preparing a potato protein product, wherein the method differs from what is claimed, and the product achieved is not divulged. The Second Declaration makes clearer that the material used in the experiments is in conformity with claim 1 of the application. 
In response, it is noted that only one test with yogurt is made and one of bread, this does not provide a statistical showing, and it is not toward the claimed subject matter, a method of manufacture.
The claimed method for the preparation of a food grade coagulated potato protein concentrate, has the scope of:
a) separating (any amount of) fibers and (any amount of) starch from (any amount of) a potato pulp, wherein (any amount of) a potato fruit juice containing potato protein is obtained, however, the experiment states that potato fruit juice is the liquid obtained after separating fibers and starch from potato pulp, in a manner which is common in the potato starch processing industry.  What is common is not described or 
b) coagulating the potato protein in the potato fruit juice by adjusting the pH to an acidic value and by heating, wherein a coagulated potato protein slurry containing particles of coagulated potato protein is obtained, however, the experiment states that coagulated potato protein was obtained by injecting steam at 104 °C into a potato fruit juice (Avebe) which had been acidified to pH 5.3, and subsequently holding the juice at 80 °C until the protein was fully coagulated.  The claim does not include the process parameters used in the experiment. 
c) reducing the total glycoalkaloid content, inclusive of a-solanine and a- chaconine content, in the coagulated potato protein slurry to less than 100 mg/kg protein concentrate, however, the experiment states that the coagulated protein was isolated, and the total quantity of glycoalkaloids was reduced by washing with water at a pH 3.2 — 3.5, these process parameters are not claimed. 
d) actively reducing the particle size of the potato protein particles in the slurry by physical means in such a way that a coagulated potato protein concentrate is obtained in which 90 % of said particles have a particle size of less than 45 pm, wherein reducing the particle size of the potato protein particles comprises 
i) homogenization of the coagulated potato protein slurry in a homogenizer or by wet milling, followed by drying to obtain a dried matter potato protein concentrate, or 

however, the experiment states that subsequently, the coagulated protein was isolated and dried. The dried coagulated potato protein was milled using a Retsch rotor mill and subsequently passed over a Retsch sieving system equipped with sieves of 38 micrometer, 53 um and 63 um. The system was operated for 15 minutes at an amplitude of 1, and the sieved fractions were recovered. The total quantity of glycoalkaloids in the obtained coagulated protein was 65 mg/kg dry matter.  None of these process parameters or glycoalkaloid content are clamed.
The claim also requires wherein food having 10% wt. protein from the obtained coagulated potato protein concentrate lack a gritty mouthfeel to humans. This amounts to a property of a food after its method of making wherein 10 wt% of protein from the obtained coagulated potato protein concentrate is an ingredient thereof, in other words intended use.  
Further it is unclear as to what said 10 wt% of protein is toward. Is it 10 wt% of the coagulated potato protein concentrate or does the obtained coagulated potato protein concentrate have a certain protein content wherein more than 10 wt% of the obtained coagulated potato protein concentrate is needed to provide 10 wt% of protein, or is there 10 wt% of protein in the food composition as a whole, wherein the 10 wt% protein, consists of coagulated potato protein concentrate, or something else.
Criticality cannot be established when there are so many inconsistencies between the claims and the experiments, and there is no statistical evidence provided.

It is asserted, that at p. 33, the Office states: A showing of statistical and practical significance of the criticality: This is not provided, as several data points that confirm the test result was not just a statistical flier is not provided. The Second Declaration includes further information on methodology, intermediate results, statistics, and supplemental figures that highlight the criticality of particle size if the potato protein product is used in human food. 
In response, please see the discussion above.

It is asserted, that At p. 33, the Office states: An analysis of the test results, including a conclusory statement on how the results are due to the claimed features including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result, not to unclaimed features, including a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range was not provided. However, the one variant variable was the D90 value. All else was from the same potato source. This is the type of data from which reasonable inferences of causation are drawn. Applicant respectfully submits that it has provided a sufficient number of tests, indicative that D90 of 30 and 45 are effective, and D90 of 60 is not. "Office personnel should avoid giving no weight to evidence submitted by applicant, except in rare circumstances." MPEP §2145. Applicant respectfully submits that requiring an inordinate number of experiments is not in keeping with this mandate. At pp. 33-34, the Office reprises the statements discussed above. Thus, this text is believed to be rebutted above. 

In response, MPEP 716.02(d). II is clear that when results are over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  Applicant provides one run yogurts having 90 % of said particles have a particle size of less than 45 pm, a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  Further the range claimed is 90 % of said particles have a particle size of less than 45 µm, and the experiment shows that  90 % of said particles have a particle size of 45 µm (outside the range claimed) is not sandy.  This means that the results are not due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793